In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-14-00220-CR


                                DEMUS FLORES, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 242nd District Court
                                      Hale County, Texas
               Trial Court No. B18264-1001, Honorable Edward Lee Self, Presiding

                                        January 14, 2015

                               MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Demus Flores appeals from the trial court’s order revoking his deferred

adjudication community supervision, adjudicating him guilty of the offense of burglary of

a habitation1 and sentencing him to twenty years of imprisonment and a $10,000 fine.




      1
          See TEX. PENAL CODE ANN. § 30.02 (West 2012).
In presenting this appeal, counsel has filed an Anders2 brief in support of a motion to

withdraw. We will grant counsel’s motion and affirm the judgment of the trial court.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders, 386 U.S. at 744-45; In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel discusses why, under

the controlling authorities, the appeal is frivolous. High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. 1978). Counsel has demonstrated that he has complied with the

requirements of Anders by providing to appellant a copy of the brief, motion to withdraw,

clerk’s and reporter’s records, and notifying him of his right to file a pro se response if

he desired to do so. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re

Schulman, 252 S.W.3d at 408. By letter, we granted appellant an opportunity to

exercise his right to file a response to counsel's brief. Appellant did not file a response.


       By the Anders brief, counsel raises the following potential issues: (1) error in the

indictment; (2) error in the original guilty plea, including the provision of admonishments;

(3) competency of appellant to enter a plea; (4) voluntariness of plea; (5) error in the

motion to revoke community supervision, including the provision of admonishments; (6)

error in sentencing; and (7) ineffective assistance of counsel. Counsel then explains that

reversible error is not presented and there are no good faith grounds to support the

appeal. We agree.




       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
       When reviewing an order revoking community supervision, the sole question

before the appellate court is whether the trial court abused its discretion. Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492,

493 (Tex. Crim. App. 1984). In a revocation proceeding, the State must prove by a

preponderance of the evidence that the probationer violated a condition of community

supervision as alleged in the motion. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim.

App. 1993). If the State fails to meet its burden of proof, the trial court abuses its

discretion in revoking community supervision. Cardona, 665 S.W.2d at 494. In

determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court's ruling. Jones v. State, 589 S.W.2d
419, 421 (Tex. Crim. App. 1979).


       Appellant plead guilty in 2010 to the second-degree felony offense of burglary of

a habitation.    The court placed appellant on deferred adjudication community

supervision for a period of four years. His community supervision was subject to certain

terms and conditions.


       Thereafter, the State filed several motions to proceed with an adjudication of

appellant’s guilt. In its March 2014 motion, the State alleged appellant tested positive

for marijuana on multiple occasions; tested positive for cocaine; failed to pay required

fees; and failed to report as ordered for seven months. At the May 2014 hearing on the

motion, appellant plead “true” to each of the State’s allegations. Appellant’s community

supervision officer testified to appellant’s commission of two criminal offenses during his

time on community supervision and recommended that appellant’s community



                                             3
supervision be revoked. After finding the State’s allegations to be true, the court heard

evidence pertaining to sentencing and assessed the punishment noted.


         Counsel concludes the trial court did not abuse its discretion in revoking

appellant’s community supervision, and we agree.         Appellant plead “true” to the

allegations in the State’s motion. A plea of "true" to even one allegation in the State's

motion is sufficient to support a judgment revoking community supervision. Cole v.

State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979); Lewis v. State, 195 S.W.3d 205,

209 (Tex. App.—San Antonio 2006, pet. denied).


         We further agree with counsel in concluding the record does not support a

contention the court acted outside the zone of reasonableness in imposing appellant's

sentence as it was within the range prescribed by the Penal Code for this offense. See

TEX. PENAL CODE ANN. § 30.02 (West 2012); TEX. PENAL CODE ANN. § 12.34 (West

2012).


         We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such

issues. After reviewing the record and counsel’s brief, we agree with counsel that there

are no plausible grounds for appeal. Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005).




                                           4
        Accordingly, counsel's motion to withdraw is granted3 and the trial court's

judgment is affirmed.


                                                                James T. Campbell
                                                                    Justice



Do not publish.




        3
          Counsel shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant's right to file a pro se petition for
discretionary review. TEX. R. APP. P. 48.4.

                                                   5